Citation Nr: 0517944	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral muscle strain, with L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  This case was recently before the Board 
in November 2003.


FINDING OF FACT

The veteran's low back disability is primarily manifested by 
pain and moderate limitation of motion (60 degrees flexion of 
the lumbar spine); there have been no findings of severe 
limitation of motion or severe lumbosacral strain or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 20 percent 
for lumbosacral muscle strain, with L5-S1 radiculopathy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293 (2002), 
Diagnostic Code 5293 (2003); Diagnostic Codes 5242, 5243 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA provides that VA 
will make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in March 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal, notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, private, VA, and Social Security 
Administration (SSA) medical records are associated with the 
claims file.  In addition, VA examinations have been 
conducted for the purpose of assessing the severity of the 
veteran's service-connected low back disability.

In June 1998 the RO granted service connection for a low back 
disability and assigned a noncompensable disability rating, 
effective November 24, 1997.  The veteran's low back 
disability rating was increased to 10 percent (effective 
November 24, 1997) by a February 2002 rating decision.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

The Board has reviewed all the evidence of record, with 
particular emphasis on the VA spine examinations and SSA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The Board will summarize the relevant 
evidence where appropriate.

When reviewing the evidence of record, and resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's lumbar spine disability most closely approximates 
moderate limitation of motion, and thereby warrants a rating 
of 20 percent under Diagnostic Code 5292.  The August 2000 VA 
spine examination revealed that the veteran had 60 degrees 
flexion of the lumbar spine.  Further, lumbar spine extension 
and lateral motion limitations have been shown on a 
consistent basis.  When considering these findings in 
connection with 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), and when resolving all doubt in the 
veteran's favor, the Board finds that a 20 percent rating 
under Diagnostic Code 5292 is warranted.

As severe limitation of motion of the lumbar spine has not 
been shown, a preponderance of the evidence is against a 
rating in excess of 20 percent under Diagnostic Code 5292.  
As for Diagnostic Code 5295, while some loss of lateral spine 
motion with osteoarthritic changes and possibly narrowing of 
joint spaces have been noted, there have been no findings 
suggesting severe lumbosacral strain, listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, or 
marked limitation of forward bending in the standing 
position.  As such, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

While some disc bulging and herniation has been noted, and 
the veteran has made long standing complaints of left leg 
radiculopathy (and some left leg numbness), both the August 
2000 and June 2004 VA examinations noted little neurological 
deficiency associated with the veteran's low back disability.  
None of the records, including the SSA records, reveal that 
health professionals have stated that the veteran's low back 
disability was productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, the 
criteria necessary for a 40 percent rating under the old 
criteria.  There is also no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period (the criteria necessary 
to received a rating of 40 percent).

The Board notes that a 40 percent disability rating may also 
be assigned under the general rating formula (Diagnostic Code 
5242, in effect beginning September 26, 2003) when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Such an assignment cannot made, as the record clearly 
shows that the veteran has flexion greater than 30 degrees.

In sum, the Board finds that an initial evaluation of 20 
percent for the veteran's lumbar spine disability is 
warranted for the entire period of the veteran's appeal.  
Fenderson.

In reviewing the foregoing claim, the Board has been 
cognizant of the "benefit of the doubt" rule, and the benefit 
of the doubt has in fact been resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a disability rating of 20 percent for 
lumbosacral strain is granted.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


